Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-3, 6-9, 11-13, 16-18, and 20-22 have been examined in this application.
The filling date of this application number recited above is October 04, 2018. No priority has been claimed in the Application Data Sheet, therefore the examination will be undertaken in the filing date as the priority date. 
The information disclosure statement (IDS) submitted on July 17, 2020; August 28, 2020; September 16, 2020; October 01, 2020; October 06, 2020; and January 28, 2021; are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 11-13, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over NCR Corporation (“NCR Scalable Deposit Module (SDM) Banking Software Video”, May 20, 2011, https://www.youtube.com/watch?v=qQWKk3Rd-K8), hereinafter NCR-1, and NCR Corporation (“NCR Scalable Deposit Module: Fast Cash and Check Deposit Video”, May 23, 2011, https://www.youtube.com/watch?v=O_hLwYOiG-k), hereinafter NCR-2, in view of Taylor et al. (U.S. 8,408,455), in view of Adam Scholl (“How easy it is to Deposit money into the Bank of America ATM”, October 01, 2016, https://www.youtube.com/watch?v=sRdyalenYZQ), hereinafter Scholl, in view of SELCO Community Credit Union (“How to deposit checks in our upgraded ATMs”, February 7, 2013, https://www.youtube.com/watch?v=MxfjdDcRGi8), hereinafter SELCO, and in view of Emirates NBD (“How to deposit Cheque into CDMs”, August 30, 2016, https://www.youtube.com/watch?v=c4rhspQBKas), hereinafter Emirates.
Examiner’s Note: The referenced two YouTube Videos, NCR-1 and NCR-2, uses the same ATM with NCR Scalable Deposit Module (SDM) technology, posted by the same company NCR Corporation, but some parts of the videos were not clearly showing a legible display screen. Therefore the Examiner has referenced two videos which some parts of one video may display the ATM screen more clearly than the other video, and the two references can be referred as one reference which discloses the same ATM with the same SDM technology implemented showing the process of the deposit feature, but are simply in separate videos.

As per Claims 1, 11, 20, and 21, NCR-1 and NCR-2 discloses an automated teller device comprising:
a display screen; a communication module for communication with a server; an optical scanner configured to process multiple instances of physical input, including a first type and a second type of physical input; a processor coupled to the display screen, the optical scanner and to the communication module; and a memory coupled to the processor, the memory having machine-executable instructions stored thereon the instructions, when executed by the processor, causing the automated teller device to, during a session (As shown by the YouTube videos, NCR-1 and NCR-2 from NCR Corporation. The ATM is shown including a display screen. Inherently the ATM would require a processor coupled to the display screen and a memory having machine-executable instructions stored thereon causing the ATM to function and a communication module, in order to carry out the functions shown in the videos – a display screen that the user interfaces with, communication module to communicate with a server to authenticate PIN and deposit the money into the account, an optical scanner to scan the mixed media (cash and check) for deposit, and processor and memory to configure and/or program the ATM functions), moreover, the NCR ATM inherently includes an optical scanner in order to take pictures of the inputted checks, as evidenced in NCR-1, pgs 7 and 11 that shows taking a picture of a deposited checks, and NCR-2, pgs 7and 0:23/2.19 minutes into the video; 
extract information from an access card inserted into the automated teller device; transmit a fourth signal to the server, via the communication module, the fourth signal including the information extracted from the access card (See NCR-1 [0:30] to [0:40], which the user inserts an access card to the ATM, the ATM extracts information from the access card and the user inputs PIN, which communicates with the server for authentication);

    PNG
    media_image1.png
    823
    934
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    931
    media_image2.png
    Greyscale

directly in response to [inserting the access card], display, on the display screen, an authentication interface for inputting an authentication code for the account; transmit a sixth signal to the server, via the communication module, the sixth signal including a first electronic input received via the authentication interface (See NCR-1 [0:38] showing the display to the user for PIN input, which is authenticated by the server when the user inputs the PIN);

    PNG
    media_image3.png
    817
    939
    media_image3.png
    Greyscale

directly in response to receipt of a seventh signal from the server, via the communication module, that the first electronic input is validated for the account, display, on the display screen, the account selection interface (See NCR-1 [0:40] showing the display of interface in response to the PIN authentication);

    PNG
    media_image4.png
    826
    935
    media_image4.png
    Greyscale

display, on the display screen, the account selection interface, the account selection interface providing a selectable account option and an option for displaying a current status for the account … (NCR-1 [0:40], which is more clearly displayed in NCR-2 [0:56], shows the option for “Account Transfer”, which is a selectable account option to transfer the account to another account, and “Statement” and “Balance” to display the current status for the account);

    PNG
    media_image5.png
    830
    935
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    815
    907
    media_image6.png
    Greyscale

Directly in response to [PIN authentication], display, on the display screen, a physical input type selection interface providing an option to provide physical input of the first type and the second type to the automated teller device, the physical input being used to update data associated with an account managed by the server (NCR-1 [0:41] to [0:45] discloses the “deposit of check and cash”, and for more clear display on the ATM see NCR-2 [0:56] showing the option “Deposit Check & Cash” to provide a first type and a second type of physical input);

    PNG
    media_image5.png
    830
    935
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    815
    907
    media_image6.png
    Greyscale

directly in response to selection of the option to provide physical input of the first type and the second type, display, on the display screen, a physical input request interface requesting the physical input (NCR-1 [0:48] to [0:54] shows the input request interface, and for more clear display see NCR-2 [1:04] displaying the physical input request);

    PNG
    media_image7.png
    825
    939
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    817
    910
    media_image8.png
    Greyscale

directly in response to receiving physical input of the first type and the second type, process, using the optical scanner, the physical input to determine a total data value represented by the physical input; display, on the display screen, a physical input processing interface providing output indicating processing of the physical input (NCR-1 [0:55] to [1:09] discloses the process of reading the cash and check by the ATM, with the display being continuously updated, and for more clear display see NCR-2 [1:08] to [1:13] wherein the user inserts both cash and checks, the ATM scans the inputs wherein the display shows the values being updated along with the total value);

    PNG
    media_image9.png
    826
    929
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    812
    913
    media_image10.png
    Greyscale

directly in response to completion of the processing, display, on the display screen, a data value confirmation interface indicating the determined total data value, the data value confirmation interface providing an option to complete the physical input (NCR-1 [1:10] to [1:14] and [1:30] to [1:33] shows the confirmation interface with the total value, along with the option for “Confirm” at the right bottom corner, for more clear display see NCR-2 [1:13] which displays the confirmation interface with the determined total);

    PNG
    media_image11.png
    826
    929
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    812
    912
    media_image12.png
    Greyscale

directly in response to selection of the option to complete the physical input, transmit a first signal to the server, via the communication module, the first signal including the total data value; display, on the display screen, a data update processing interface providing output indicating further processing of the physical input (NCR-1 [1:33] to [1:53] shows that after confirming the deposit, ATM displays a data update processing interface, which would communicate with the server to update the user’s account with the total value of the deposit); and

    PNG
    media_image13.png
    832
    931
    media_image13.png
    Greyscale

directly in response to receipt of a second signal from the server, via the communication module, indicating that the account has been updated with the total data value, display, on the display screen, an acknowledgement interface indicating the account has been updated, the acknowledgement interface further providing an option to end the session and an option to continue the session (NCR-1 [1:53] to [2:05] shows the display of “Deposit Successful” interface which acknowledges that the account has been updated (more clearly displayed in NCR-2 [0:14]), and afterwards an interface to conduct another transaction is displayed, along with the option for “YES” to continue the session, and “NO” to end the session).

    PNG
    media_image14.png
    826
    930
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    815
    902
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    829
    933
    media_image16.png
    Greyscale


NCR-1 and NCR-2 may not explicitly disclose, but Taylor discloses:
in response to receipt of a fifth signal from the server, via the communication module, the fifth signal providing information identifying the account associated with the access card, display, on the display screen, a welcome interface, the welcome interface providing at least some of a plurality of selectable options for performing an action related to the account, the selectable options being dependent on actions currently available at the automated teller device, and further dependent on actions permissible for the account (See Figure 1 which is a process of conducting a transaction at an ATM which provides a welcome interface after a card is inserted, and steps 201-204 gives personalized display based on the account preferences, as disclosed [Col 12 Lines 61-62] “the ATM display and transaction may be personalized to the particular customer at step 200”. See also steps 250-253, as disclosed [Col 13 Lines 28-34] “For potential customers, the ATM and transaction may be personalized in a different manner at step 250. The ATM may determine, from the potential customer's ATM card, what their current banking institution is. At step 251, for example, the ATM may display Bank features that the Bank supplying the ATM may provide, that the potential customer's present bank does not”); and
display, on the display screen, the account selection interface, the account selection interface providing a selectable account option and an option for displaying a current status for the account associated with the selectable account option (See Figure 1 – step 204 “rewards account” as disclosed [Col 13 Lines 23-26] “Display of the customer's rewards account may also an option that may be selected along with options such as "view balance in checking account," "view balance in savings account,"” and see also Figure 4 – block 516 “Balance Inquiry” and block 522 “Account Selection” which are options to view the current balance of the selected account).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing selectable options dependent on the ATM functionality and the user’s preferences as in Taylor in the system executing the method of NCR-1 and NCR-2, which the ATM disclosed would provide selectable options depending on how the ATM is configured and/or programmed, with the motivation of offering to [Col 3 Lines 2-7] provide more convenience to the customers as taught by Taylor over that of NCR-1 and NCR-2.

NCR-1 and NCR-2 may not explicitly disclose, but Scholl discloses:
directly in response to selection of the selectable account option, display, on the display screen, a physical input type selection interface providing an option to provide physical input of the first type and the second type to the automated teller device, the physical input being used to update data associated with an account managed by the server ([0:34] displays an account selection interface for “Checking” and “Savings”, and after selection of an account, [0:37] displays the option to select first type (check) and second type (cash) for deposit).

    PNG
    media_image17.png
    931
    1290
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    920
    1291
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing a deposit selection interface directly after selecting an account as taught by Scholl in the system of NCR-1 and NCR-2, wherein the system of NCR-1 and NCR-2 provides the deposit selection interface after PIN authentication. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

NCR-1 and NCR-2 may not explicitly disclose, but SELCO discloses:
directly in response to selection of one of the selectable options provided by the welcome interface, display, on the display screen, an authentication interface for inputting an authentication code for the account (after the user selects a language option as displayed in [0:12], the display screen displays a PIN input interface in [0:14]).

    PNG
    media_image19.png
    817
    915
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    817
    903
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing an authentication interface in response to selecting an option from the welcome interface after the card is inserted as taught by SELCO in the system of NCR-1 and NCR-2, wherein the system of NCR-1 and NCR-2 provides the authentication interface in response to inserting the card. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

NCR-1 and NCR-2 may not explicitly disclose, but Emirates discloses:
directly in response to selection of the option to end the session, display, on the display screen, a record preview interface, the record preview interface providing a preview of a record of the session, the record preview interface further providing an option to generate output of the record (after the user selects the confirm button to confirm the transaction as displayed in [1:25], the display screen shows a preview of a record of the deposit as shown in [1:31], which includes an option to “Print Receipt”).

    PNG
    media_image21.png
    856
    982
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    849
    975
    media_image22.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing a record preview interface and an option to print the receipt after the transaction is completed as taught by Emirates in the system of NCR-1 and NCR-2, wherein the system of NCR-1 and NCR-2 provides the option for receipt near the beginning of the deposit process. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 2 and 12, NCR-1 and NCR-2 may not explicitly disclose, but Scholl discloses the automated teller device of claim 1 and the method of claim 11, wherein the option to generate output of the record includes an option to transmit the output of the record to an email address linked to the account, wherein a third signal is received from the server, via the communication module, the third signal including the email address, and wherein the option to transmit the output of the record to the email address includes a preview of the email address ([1:58] discloses a receipt options page with email address).

    PNG
    media_image23.png
    928
    1302
    media_image23.png
    Greyscale

One of ordinary skill in the art would have recognized that applying the known technique of Scholl to NCR-1 and NCR-2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Scholl to the teaching of NCR-1 and NCR-2 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such record output options into similar systems. Further, applying the output to email option to NCR-1 and NCR-2 with displaying the user’s email address, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more choices for the user to select.

As per Claims 3 and 13, NCR-1 and NCR-2 may not explicitly disclose, but Scholl discloses the automated teller device of claim 1 and the method of claim 11, wherein the instructions further cause the automated teller device to:
directly in response to selection of an option on the record preview interface, display, on the display screen, a goodbye interface, the goodbye interface providing non-sensitive customer appreciation information specific to the account ([2:15] discloses a goodbye interface with customer appreciation information).

    PNG
    media_image24.png
    921
    1294
    media_image24.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to display a goodbye interface as taught by Scholl in the system of NCR-1 and NCR-2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 6 and 16, NCR-1 and NCR-2 may not explicitly disclose, but Scholl discloses the automated teller device of claim 1 and the method of claim 11, wherein the instructions further cause the automated teller device to, when the option selected at the welcome interface is an option to provide the physical input, display the physical input type selection interface directly in response to selection of the selectable account option, and wherein the account to be updated is associated with the selected account option ([0:33] discloses selecting option to provide physical input and in response [0:34] discloses selection of the selectable account option, wherein [0:37] discloses the physical input type selection interface displayed directly in response to the selection of an account).

    PNG
    media_image25.png
    926
    1292
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    931
    1290
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    920
    1291
    media_image27.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to display physical input interface after account selection as taught by Scholl in the system of NCR-1 and NCR-2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 7 and 17, NCR-1 and NCR-2 may not explicitly disclose, but Scholl discloses the automated teller device of claim 1 and the method of claim 11, wherein the instructions further cause the automated teller device to, when the option selected at the welcome interface is an option to display more selectable options:
directly in response to selection of the selectable account option, display, on the display screen, an account information interface, the account information interface displaying information about an account associated with the selected account option, the account information interface providing selectable options for updating the account; ([0:34] discloses the account selection interface wherein the information about the accounts is displayed as the primary account of either Checking or Savings, and selecting an account provides the option to update the selected account) and

    PNG
    media_image26.png
    931
    1290
    media_image26.png
    Greyscale

directly in response to selection of an option for updating the account, display, on the display screen, the physical input type selection interface ([0:37] discloses the physical input type selection interface).

    PNG
    media_image27.png
    920
    1291
    media_image27.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to display account selection interface as taught by Scholl in the system of NCR-1 and NCR-2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NCR-1 and NCR-2 in view of Taylor, Scholl, SELCO, and Emirates, in further view of Prasanna Zore (“Things you can do with your ATM card”, February 21, 2007), hereinafter Zore.

As per Claims 8, 9, and 18, NCR-1 and NCR-2 may not explicitly disclose, but Zore discloses the automated teller device of claims 7 and 8, and the method of claim 17, wherein the account information interface displays information about historical data exchanges performed on the account, and wherein the account information interface provides an option to provide physical output representing the historical data exchanges (The NPL discloses of using the ATM card on the ATM machine to view account balance, and also view and print mini statements which shows historical transactions as disclosed (lines 29-36) “Mini statements are the shortened version of what your bank sends you after every three months. That is your bank account statement in short … Your ATM card can be used to avail of mini statements on the go. These statements give detail about the last 5-6 transactions on your bank account”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to display on the ATM historical data exchanges in the account as in Zore in the system executing the method of NCR-1 and NCR-2. As in Zore, it is within the capabilities of one of ordinary skill in the art to incorporate the teachings to NCR-1 and NCR-2 invention with the predictable result of displaying the historical data exchanges in the account on the ATM display screen as needed in NCR-1 and NCR-2, which the system already includes the option “Statement” displayed on the interface.

As per Claim 22, NCR-1 and NCR-2 may not explicitly disclose, but Zore discloses the automated teller device of claim 1, wherein the instructions further cause the automated teller device to: directly in response to selection of the option for displaying the current status for the account, display, on the display screen, the current status for the account (The NPL discloses under “View account balances”, at the ATM when the user selects “view account balance” and the user can view the balance from the ATM).
It would have been obvious to one of ordinary skill in the art at the time of the invention to display account status as in Zore in the system executing the method of NCR-1 and NCR-2. As in Zore, it is within the capabilities of one of ordinary skill in the art to incorporate the teachings to NCR-1 and NCR-2 invention with the predictable result of displaying the account balance on the ATM display screen as needed in NCR-1 and NCR-2, which the system already includes the option “Balance” displayed on the interface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 11-13, 16-18, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/152,083, 16/152,074, and 16/152,054. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed towards methods, systems, and computer readable medium for ATM deposit features. 
The instant application has the option to deposit a physical input of a first type and a second type. 
The ‘083 application includes a selection of option to deposit both a first type and a second type of input.
The ‘074 application includes an option to confirm the value of a first input during the deposit process.
The ‘054 application includes an option to confirm and verify the value of an input during the deposit process.
It would have been obvious to one skilled in the art at the time of filing that if a person is using the deposit feature of an ATM, the person already has the option to choose whether to deposit a cash or check, or to continue the transaction to deposit both cash and check in order to save time and efforts, and are given the option to confirm the inserted values. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	It is also noted that a Terminal Disclaimer (TD) filed on September 16, 2020, was rejected at the time because the attorney who filed the TD was not the Attorney of Record.

Response to Arguments
Applicant’s arguments, see pages 14 to 20, filed September 16, 2020, with respect to 35 U.S.C. 101 rejection have been fully considered and are persuasive. The limitations, when considered as a whole, are not generally linking to the abstract idea, but imposes meaning limitations i.e. employs various communications between the Automated Teller Device (ATM) and the server and provide displays of options responsive to the user’s inputs, which the information gathered by the user is used to control the operation of the claimed ATM. Therefore, the 35 U.S.C. 101 rejection of Claims 1-3, 6-9, 11-13, 16-18, and 20-22 has been withdrawn. 
Applicant’s arguments, see pages 20 to 27, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, see pages 25 to 27, that the claimed invention is not merely a combination of old elements. The Examiner respectfully disagrees. The referenced prior arts are all in the same field of technology, which is using an ATM for utilizing the deposit feature, but provides slight variations on the order of operations (e.g. asking for receipt at the beginning of the process versus asking for receipt at the end of the process). The combination of the sequences, provided by different prior arts, would have been predictable by the one of ordinary skilled in the art, as all the limitations are functionalities that existed in different ATMs but were just not in a particular sequence as presented by the claims, and the re-ordering of the sequence of existing functionalities would not alter the ATM itself. Therefore, the 35 U.S.C. 103 rejection still stands.
	Applicant’s arguments, see page 27, with respect to the Double Patenting rejection, is noted that a Terminal Disclaimer (TD) filed on September 16, 2020, was rejected at the time because the attorney who filed the TD was not the Attorney of Record. The Power of Attorney filed on January 18, 2021 has been accepted on January 22, 2021, to list the attorney as the Attorney of Record. Also, the provisional nonstatutory double patenting rejection has been made in view of two additional applications, 16/152,074 and 16/152,054. The Examiner suggests to re-file the TD for approval.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Poueriet (U.S. 2019/0012882) discloses a minimalist user interface/user experience (UI/UX) concept design for ATMs, Vending Machines and other self-service machines.
LEE et al. (U.S. 2017/0039818) discloses a display for an automated teller machine includes an amount display unit configured to display a total amount to be deposited in a plurality of accounts, an account selection unit configured to allow a user to select an account among the plurality of accounts and an amount entry unit configured to allow the user to set an amount and deposit the amount in the selected account.
HAZAM et al. (U.S. 2014/0372268) discloses a system and method for determining and providing financial information associated with an account.
Takadachi (U.S. 2003/0046234) discloses an automatic money receiving and paying machine permits the user to deposit and withdraw money of a plurality of currencies in a plurality of accounts for improving convenience.
Cantley et al. (U.S. 2011/0251956) discloses systems and methods provide the customer of a correspondent bank, having a pre-arranged relationship with an ATM bank to use the ATM bank's ATM network, with the opportunity to deposit funds via check or cash using the ATM bank's ATM network.
Crews et al. (U.S. 8,608,057) discloses an automated banking machine operates responsive to data read from data bearing records to cause financial transfers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697